Title: From George Washington to George Clinton, 7 May 1782
From: Washington, George
To: Clinton, George


                        
                            Sir
                             7th May 1782
                        
                        I have had the Honor to receive your Excellencys Favor of the 5th Communicatg Intelligence from St.
                            Croix—for which I beg you to accept my acknowledgement & thanks.
                        It seems we are comg to a period when we are exceedgly in Danger of being imposed upon by the Insidious
                            Measures of our Enemy—You have doubtless seen the Intelligence from N. York & the Debates in Parliament upon the
                            American War—which the Country it seems are hatchg at as a prelude to a Speedy peace—upon principles of Independence—I
                            will only mention to your Excelly that I have perused the several Motions which have been Made & the Debates
                            thereon with great Attention, & upon serious Consideration am obliged to say that the whole appears to me merely
                            delusory—calculated to quiet the Minds of their own people, & to lull the Exertions of ours—and that findg
                            themselves hard pushed in other Quarters—they want to amuse us in America, whilst they attend to other parts of their
                            Empire—which being secured they will have Time & Means to revert to this Continent again—with hopes of success.
                        An Idea of American Independence on its true principles dont appear thro the whole Debates—but an Idea of
                            reconnecting us to the British Nation, by disolvg our Connection with France is too prevalent. I am Sir &c.

                    